Citation Nr: 0215456
Decision Date: 07/12/02	Archive Date: 11/06/02

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  95-16 905A	)	DATE JUL 12, 2002
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES


1.  Entitlement to service connection for residuals of a left heel fracture.

2.  Entitlement to a rating in excess of 10 percent prior to March 3, 2001 for a right hand tremor.

3.  Entitlement to a rating in excess of 10 percent prior to March 3, 2001 for a left hand tremor.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from January 1991 to May 1994. 

This matter comes before the Board of Veterans Appeals (Board) on appeal from a July 1994 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in part, denied the appellants claim for service connection for residuals of a left heel fracture, awarded service connection for bilateral hand tremors, assigning a 10 percent rating for each hand, and awarded service connection for left knee patellofemoral pain syndrome, assigning a zero percent evaluation for this disability.  Thus, as to the tremors this is an appeal from the rating decision that granted service connection so the concept of staged ratings is for consideration.  See Fenderson v. West 12 Vet. App. 119 (1999).  

This case was previously before the Board in July 1997.  At that time several of the issues then on appeal were decided, and the remaining issues, which are the subject of this decision, were remanded to the RO for additional development.  In October 2001, while the case was at the RO, the evaluation of the veteran's right hand tremor was increased to 30 percent and that of the left hand tremor increased to 20 percent, from March 3, 2001, the date of a VA examination, determined by the RO to be when the criteria for a higher evaluation were first shown.  As these evaluations were not the maximum evaluation possible, and the veteran continued to maintain disagreement, these issues remained on appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (citing AB v. Brown, 6 Vet. App. 35, 38 (1993)).  However, in a November 2001 statement the veteran indicated that he was satisfied with his current evaluation for his hand tremors, but indicated that the award should have been effective the date of his service discharge, since he had been appealing this case since then.  As such, the appeal is still active regarding entitlement to an initial evaluation in excess of 10 percent each for bilateral hand tremor prior to March 3, 2001.  

While the case was on remand, the RO granted service connection for left knee patellofemoral pain syndrome, thereby ending that appeal.  See Holland v. Gober, 10 Vet. App. 433 (1997) (per curiam); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  The veteran initiated a separate appeal by expressing disagreement with the zero percent level of disability assigned to his left knee, which was addressed in an October 2001 supplemental statement of the case.  However, he indicated in a November 2001 statement that he was satisfied with the decision to continue his zero percent rating.  The Board considers this issue withdrawn.  See Hamilton v. Brown, 4 Vet. App. 528 (1993)(en banc), affd, 39 F.3d 1574 (Fed. Cir. 1994) (the Board has no authority to proceed on an issue that has been withdrawn).

In a May 1998 rating action, the RO, implementing the July 1997 decision of the Board, awarded service connection for low back strain and assigned a 10 percent rating.  The veteran filed a timely notice of disagreement claiming that he should have had a higher rating prior to February 20, 1998, when he had an automobile accident.  As a statement of the case on this matter has not been issued, additional action by the RO is required pursuant to the Remand below.  See Manlincon v. West, 12 Vet. App. 238 (1999).

FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the veteran, and has obtained all relevant evidence necessary for the equitable disposition of the veterans appeal. 

2.  The medical evidence does not show the existence of a current disability resulting from any left heel injury in service.

3.  The veteran is right handed.

4.  Prior to March 3, 2001, the veterans right hand symptoms were primarily manifested by a tremor that was affecting only his fine motor movements.  His symptoms were no more than mild.

5.  Prior to March 3, 2001, the veterans left hand symptoms were primarily manifested by a tremor that was affecting only his fine motor movements.  His symptoms were no more than mild.


CONCLUSIONS OF LAW

1.  Residuals of a fracture of the left heel were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  The criteria for the assignment of a rating in excess of 10 percent for right hand tremor, prior to March 3, 2001, have not been met.  38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.124a, Diagnostic Code 8599-8515 (2001). 

3.  The criteria for the assignment of a rating in excess of 10 percent for left hand tremor, prior to March 3, 2001, have not been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.124a, Diagnostic Code 8599-8515.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter - VCAA

There has been a significant change in the law during the pendency of this appeal with the enactment of the Veterans Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 38 C. F. R. § 3.159 (2001) (hereafter VCAA).  The new law includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment and not yet final as of that date.  VCAA.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the veteran was notified in a March 2001 letter of the provisions of the VCAA and the evidence needed to establish entitlement to service connection and a higher evaluation for his hand tremors. 

VA issued regulations to implement the VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The amendments were effective November 9, 2000, except for the amendment to 38 C.F.R. § 3.156(b), which is effective August 29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that the provisions of this rule merely implement the VCAA and do not provide any rights other than those provided in the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  In general where the record demonstrates that the statutory mandates have been satisfied, the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his representative of any information and evidence needed to substantiate and complete a claim.  After the veteran filed his initial claims the RO advised him of the information and evidence that would support his claims.  The record also shows that the veteran was notified in the July 1994 rating decision of the reasons and bases for the denial of his claims and that he was further notified of this information in the September 1994 statement of the case, and November 1999, May 2000, October 2001, and January 2002 supplemental statements of the case which informed him of the information and evidence needed to substantiate the claims.  Thus, the Board finds that VA has complied with the notification requirements.  

Second, VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  The RO has obtained the veterans service medical records, which appear to be complete, as well as all records of postservice treatment identified by the veteran, including records of the veteran's outpatient treatment by VA.  Pursuant to the Boards remand, the RO, in a December 1997 letter, asked the veteran to submit or identify any evidence pertinent to his remaining claims and to complete an authorization form for private medical care providers.  The veteran responded with a statement of medical opinion regarding his low back, and a copy of a medical profile from service.  In a May 1998 letter, the RO again asked for all records of private treatment from service, indicating that either he could obtain and submit the records or, if he wanted the RO to obtain them, he should fill out and return a release form for each doctor.  He was advised as to exactly what information was required on the forms.  The veteran did not respond other than to note in a May 1999 statement the medical evidence needed had already been sent in.  Thus, the Board is satisfied that all relevant private medical evidence is in the claims file.  The missing private records specifically referenced in the Boards remand pertain only to the veteran's left knee and there is no indication that there are additional records relevant to the veteran's left heel and hand tremors, the only issues still on appeal.  Additionally, VA afforded the veteran examinations in July 1994, October 1995, September 1998, November 1998, August 2000 and March 2001.  Thus, the Board concludes that VA has satisfied its duties to notify and to assist the veteran.  

II.  Service Connection for Residuals of a Left Heel Fracture.

Factual Background

The veterans service medical records show treatment for complaints of left foot pain.  A February 1992 bone scan was reported to show marked increased uptake in the left calcaneus consistent with a recent injury, and a mild abnormality in the left distal femur consistent with stress or trauma.  In July 1992 the veteran was diagnosed with a stress reaction of the heel.  An April 1993 X-ray examination of the left calcaneus was normal.  Lower extremity X-rays taken in May 1993 showed no abnormalities of the left tibia or fibula.  When the veteran was seen in March 1994 his complaints included left leg and foot pain.  There were no relevant findings or diagnoses.  On examination in April 1994 for separation from service, he gave a history of foot trouble, noted by the examiner as pain in the feet for which the veteran was seeing a physician.  On physical examination, the feet were noted to be normal.  The service medical records contain several physical profiles in respect to the lower extremities based on complaints of knee pain, and a few noting stress reactions of the left leg.  In one signed in July 1992 the medical condition was noted to be stress reaction and pain in the left heel.  In another, dated in May 1993, the condition listed was stress reactions of the left leg.  The veteran submitted a copy of that profile and stated that it had been issued due to the fracture of his left heel.  

In a September 1995 personal hearing, the veteran testified, in part, that he could not remember any specific injury to his left heel, but thought it was from heavy running, wearing of combat boots, and marching on pavement.  He stated that his left heel felt as normal as his right heel, and he did not feel pain unless running or when jumping down and landing on it.  Transcript.

In an October 1995 orthopedic examination, veteran did not express current left heel complaints.  He was noted to have a normal gait and to be able to walk on his toes and heels.  The examiner noted some give-way type weakness about the left foot and leg and some claimed numbness about the left foot to the mid calf.  The diagnoses did not include any left foot or heel disorder. 

In September 1998 the veteran was seen by a VA general medical examiner and mentioned a stress fracture of his left heel which could not be tied to any single trauma event.  He indicated that he thought it occurred sometime between basic training and when he was transferred to Germany and he could recall sharp pain and tingling from his heel to his knee.  It was noted that heel pain was currently not troublesome and that he continued to be untreated and unmedicated.  

The veteran was provided a joints examination in November 1998 which included a complete review of the claims file.  He was described as a well-conditioned athlete with strong ankle strength.  Sensation was intact over all dermatomes and there was full range of ankle motion in all directions.  He had a stable ankle and no heel pain to compression.  The diagnosis was an entirely normal musculoskeletal and neurologic examination.  The examiner noted that there was little in the claims file to substantiate the diagnosis of fractured left heel, and stated, Clinically today his left heel exam is entirely normal.

At an August 2000 joints examination, which included a claims file review, it was noted that the veteran described pain on impact noted from the mesial heel to the knee, which he thought was from the stress fracture.  The veteran related that he had had no pain or difficulty with his left heel for several years.  On physical examination, veterans gait an stance were normal and the left heel was of normal configuration with no signs of inflammation and no bony abnormality.  The Achilles reflex was normal and range of ankle motion was noted to be normal and without discomfort.  The impression was stress fracture of the left heel; the examiner commented that there was no present disability arising from the left heel.

At the time of a March 2001 VA neurological examination the veterans gait was normal as was his ability to walk on his heels.  

VA outpatient records in the claims file do not reflect any left heel complaints or abnormal findings. 

Law and Regulations  Service Connection

Basic entitlement to disability compensation may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  Service connection connotes many factors but basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303(a). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 1991 and Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

The service medical records do not show an injury to the left heel in service, and by the veteran's own testimony he cannot recall a specific injury.  Nevertheless, a February 1992 bone scan was reported to show marked increased uptake in the left calcaneus consistent with a recent injury.  Although there was a July 1992 diagnosis of stress reaction of the left heel, there service medical records do not reflect that a stress fracture was diagnosed during service.  By the time of an April 1993, X-ray examination the left calcaneus was normal.  Although the veteran complained of left leg and foot pain in March 1994, there were no relevant findings or diagnoses.  At the time of the April 1994 separation examination he gave a history of foot trouble, but the feet were found to be normal on examination.  The copy of the physical profile submitted by the veteran to support a left heel fracture during service indicates only that the medical condition for which it was being issued was stress reactions of the left leg.  A profile signed in July 1992 notes the medical condition as stress reaction and pain in the left heel, again with no mention of a heel fracture.  

Thus, there is no competent (medical) evidence to conclude that the veteran suffered a fracture to his left heel during service, notwithstanding the evidence from the February 1992 bone scan indicating that there was some recent injury.  This is supported by the conclusion of the examiner in the November 1998 VA joints examination who, upon reviewing the claims file, stated that there was nothing in the claims file to substantiate a diagnosis of fractured left heel.  

The evidence shows that any left heel trauma sustained during service apparently resolved by the time of separation.  Although the veteran has received post-service medical treatment from VA, the records do not reflect any left heel problems.  Additionally, the post-service medical evidence shows no current disability of the left heel.  On the multiple VA examinations, no left heel abnormalities have been found and the veterans gait, including walking on his heels, has been normal.  Although on sensory assessment at the time of the October 1995 joints examination, the veteran reported some diminished sensation from the left foot to the mid calf, the diagnoses did not include anything regarding the left heel or foot.  Additionally, the November 1998 VA examiner found the veteran's left heel to be entirely normal.  This was confirmed by the results of the August 2000 joints examination in which the examiner concluded that there was no present disability of the left heel.  At that time the veteran himself indicated that he had had no pain or difficulty with his left heel for several years.  Although August 2000 the examiner noted an impression of stress fracture of the left heel, it is clear that this was based on the history as related to the examiner by the veteran rather than the service medical records.  Evidence that is simply information recorded by a medical examiner and that is not enhanced by any additional medical comment by that examiner is not competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  However, even if the veteran had had a stress fracture of the left heel (which the competent evidence preponderates against) the record as a whole shows that there is no residual disability and, thus, nothing to service connect.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that Secretarys and Courts interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  

The preponderance of the evidence is against the claim, and because there is no approximate balance of positive and negative evidence, the rule affording the veteran the benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2001)  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. § 3.102 (2001).

III.  Higher Ratings prior to March 3, 2001 for Bilateral Hand Tremor.

Factual Background

On examination at entry into service, the veteran indicated that he was right handed.  In May 1992 he was referred for evaluation of hand tremors which he reported having had for two years.  It was determined that he had a benign essential tremor of the upper extremities.  No tremor of the hands was noted on examination at separation.

On VA examination in July 1994, the veteran reported tremors of his hands when trying to do fine motor movement.  The examiner noted a fine tremor of both hands exacerbated by intention.  The diagnosis was benign essential tremor.

At a September 1995 personal hearing, the veteran testified that his hand tremors affected him not only physically, but also emotionally.  He stated that his tremors were worse with stress or during cold weather.  He stated that he had some loss of hand function and difficulty with fine motor movements, as when picking up a needle from a table or feeding fish line on a pole but that there had been no change in his handwriting.  Transcript. 

At an October 1995 orthopedic examination, the examiner noted that the veteran had a tremor of the hands, which was primarily present with activity.  He added that it appeared to be somewhat generalized and of the intention type.  The veteran did not appear to have a tremor at rest.  

The veteran was treated by VA on an outpatient basis in May 1998 for his hand tremors which he stated he had had since he was a teen.  He stated that he was not concerned and had always had a problem with writing and just pressed harder.  He presented something from Vocation Rehabilitation saying that the tremors they were negatively impacting his training for interior design because he was smearing his work in drawing classes.  He was assessed with fine hand tremors at rest and prescribed propranolol.  

The veteran was provided a VA joints examination in November 1998 which included a complete review of the claims file.  The veteran stated that he had been observed to have hand tremors in 1992 and given medication that was not effective.  He had continued to have tremors which he described as stable and unchanged.  He believed that his tremor adversely affected his ability to type and to draw high quality illustrations.  The examiner noted that the veteran had strong wrist and hand muscles and sensation was intact over all dermatomes to light touch, pinprick, vibration and temperature.  The examiner indicated that he did not specifically note any hand tremors.  The diagnosis was an entirely normal musculoskeletal and neurologic examination.

In an August 2000 VA joints examination, the veteran related that he had difficulties with activities like drawing and writing, but no difficulty with eating drinking or driving.  He indicated that his tremors were quite frustrating, interfering with fine activities like threading a needle, separating quills, or working under a microscope with a tweezer.  Clinically, the examiner noted a fine hand tremor with the outstretched hands and fingers with no fibrillation or fasciculation.  Neurologic examination was otherwise normal with normal cranial nerves and peripheral nerves with no sensory or motor deficit.  The impression was hand tremor which the examiner characterized as mild.  Nerve conduction testing was interpreted as a normal study.  

At a March 3, 2001 VA examination, the veteran reported that his hand tremors had not necessarily gradually worsened over time, but that he had noticed occasional waxing and waning of the tremor severity from time to time.  He stated that his tremor became worse if he was concentrating intensely or if he was doing something intricate with his hands.  He described his condition as roughly similar in intensity on both sides.  He noted that activities such as placing a thread inside the eye of a needle might be difficult from time to time because of the tremor, and that he might spill liquid when drinking from a cup.  He described his upper extremity tremor as definitely worse during periods of anxiety and when he typed for a long period of time.  It also was worse when using caffeine, when he had lifted weights in the past, and in cold temperatures.  On physical examination, the veterans strength was 5 throughout without focal deficits or pronator drift.  Muscular bulk and tone were normal and symmetric throughout.  Coordination examination demonstrated a mild to moderate, irregular, roughly symmetric postural and action tremor, which tended to become somewhat worse with repetitive finger-to-nose testing.  There was no asterixis or dystaxia on finger-to-nose examination bilaterally.  When the veteran was sitting at rest without a postural component to the upper extremities, there was minimal if any tremor perceived.  When holding a can of pop in his hands, there was a very slight tremor.  There were no head or trunk titubations.  Sensory examination was intact to light touch, joint proprioception, vibratory sense, temperature sense, and double simultaneous tactile stimulation.  Temperature sense was intact.  The examiner diagnosed essential tremor, and commented that the severity of the problem was in the mild to moderate category with regard to how it was affecting the veterans daily activities.  

Law and Regulations

Service-connected disabilities are rated in accordance with VAs Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2001) (Schedule), which are based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  The disability ratings evaluate the ability of the body to function as a whole under the ordinary conditions of daily life including employment.  Evaluations are based on the amount of functional impairment; that is, the lack of usefulness of the rated part or system in self-support of the individual.  38 C.F.R. § 4.10 (2001).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2001).  The Court has held that, at the time of an initial rating, separate, or staged, ratings can be assigned for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Analysis

The veteran's hand tremors are rated by analogy to incomplete paralysis of the median nerve under Diagnostic Code 8515.  38 C.F.R. §§ 4.20, 4.124a, Diagnostic Code 8515 (2001).  The right hand is the veteran's major, or dominant, hand.  

Under Diagnostic Code 8515, a 10 percent rating is warranted for mild, incomplete paralysis of the median nerve.  For moderate, incomplete paralysis of the median nerve, a 30 percent rating is warranted for the major hand and a 20 percent rating is warranted for the minor hand.  When incomplete paralysis of the median nerve is severe a 50 percent rating is warranted for the major extremity and 40 percent for the minor extremity.  A 70 percent rating for the major extremity (60 percent for the minor extremity) is warranted for complete paralysis of the median nerve with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances.  38 C.F.R. § 4.124a (2001).  

Prior to the March 3, 2001, examination, the evidence shows that the veteran's tremors were no more than mild.  On VA examination in July 1994, he reported that he had hand tremors when trying to do fine motor movements.  Although there was no opinion of the level of disability expressed by the examiner, he did describe the tremor as a fine tremor.  On the October 1995 VA examination, the examiner noted that the tremor was primarily present with activity, but the veteran did not appear to have a tremor at rest.  Th examiner did not characterized the severity of the tremor.  At the November 1998 VA joints examination, the examiner was unable to find any hand tremors and characterized the neurological examination as entirely normal.  At the time of the August 2000 VA examination, the examiner specifically indicated that the veteran's hand tremor was considered mild.  Additionally, a nerve conduction study was normal.  

The criteria for the maximum rating under Diagnostic Code 85125 have been provided above to illustrate the degree of disability required for a 70 percent rating for the major extremity and 60 percent for the minor.  The actual manifestations to support lesser degrees of disability are not provided in the diagnostic code.  However, in the veterans case the evidence prior to March 3, 2001, shows no sensory, muscle, or neurological deficit associated with the hand tremors.  He was found to have strong wrist and hand muscles and intact sensation on the examination in November 1998 and his tremors were described as only mild on the August 2000 examination.  Thus, it is concluded that the evidence does not show more than mild disability prior to March 3, 2001, and a rating for either hand prior to that date is not warranted.   

At the VA examination conducted on March 3, 2001, but not earlier, the veterans symptoms arguably were shown to be productive of more than mild disability.  At that examination, the veteran described periods of worsened tremor activity, particularly during periods of anxiety, cold weather, or overuse.  Coordination testing produced a tremor described as mild to moderate, becoming somewhat worse with repetitive finger-to-nose testing.  This examination appeared to focus on the functional limitations with regard to the veteran's disability, and although there was minimal if any tremor perceived when the veteran was at rest, the assessment of the severity of the veteran's disability with regard to how it was affecting his daily activities was considered by the examiner to be in the mild to moderate range.  

The Board has considered the arguments of the veteran's representative regarding the sufficiency of the examinations received by the veteran.  Although not entirely clear, the argument appears to be that there is absolutely nothing noteworthy in any of [the examinations], and as such, if an increase was warranted on the most recent examination conducted in March 3, 2001, an increase should be warranted based on all the others since they all basically said the same thing.  This argument is unpersuasive, since the March 3, 2001 examination tends to show a degree of functional disability not evident in the earlier examinations. For example, as noted above, in the November 1998 VA joints examination, the examiner was unable to find any hand tremors and the diagnosis was of an entirely normal neurologic examination.  This is significantly different from the findings in the March 3, 2001 examination, and the RO recognized this fact by assigning the rating increase effective the date of this examination and not before.  In any event, the question before the Board is the correct rating prior to March 3, 2001, not the propriety of the rating since then.  The Board finds that the preponderance of the evidence is against a higher evaluation for the veteran's disability prior to March 3, 2001.  Because the evidence for and against a higher evaluation prior to this date is not evenly balanced, the rule affording the veteran the benefit of the doubt is not for applications.  38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for residuals of a left heel fracture is denied.

The claim of entitlement to rating higher than 10 percent prior to March 3, 2001, for a right hand tremor is denied.

The claim of entitlement to rating higher than 10 percent prior to March 3, 2001, for a left hand tremor is denied.



REMAND

In May 1998, the RO granted service connection for low back strain and assigned a 10 percent disability rating.  The veteran was informed by a June 12, 1998 letter.  In a statement received at the RO on May 10, 1999, the veteran stated that although additional medical problems regarding his back had evolved after a February 20, 1998 automobile accident, he believed that prior to that date his service-connected back disability warranted a higher rating.  This constituted a timely notice of disagreement with the initial 10 percent rating assigned for low back strain, but the RO did not issue a statement of the case (SOC) as to that matter.  When there is an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to an SOC, and RO failure to issue same is a procedural defect.  Manlincon, 12 Vet. App. at 240-41.  

Accordingly, this case is remanded for the following action:  

1.  The veteran has the right to submit additional evidence and argument on the matter remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

2.  After undertaking any development deemed appropriate 
on the issue of entitlement to an evaluation in excess of 
10 percent for low back strain, the RO should re-adjudicate
that issue.  If entitlement remains denied, the veteran and his representative should be provided a statement of the case pertaining to that issue and be given the opportunity to 
submit a substantive appeal.  

The case should be returned to the Board for consideration of any issue that remains in a denied status and for which a valid substantive appeal has been submitted.  

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims remanded by the Board or the U.S. Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled expeditiously.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and Statutory Notes).  



		
	JANE E. SHARP
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
